Citation Nr: 0531851	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  99-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of fracture of the lateral malleolus of the 
left ankle.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU rating).


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1973, and on active duty for training from March to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the RO in Phoenix, 
Arizona.

In September 2000, the Board denied the veteran's claims for 
an evaluation in excess of 10 percent for the residuals of 
fracture of the lateral malleolus of the left ankle and for a 
TDIU rating.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2001, the 
Court vacated the Board's decision and remanded the matter so 
the Board could consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), enacted after the Board issued 
this decision. 

In August 2002, the Board again denied the veteran's claims 
for an evaluation in excess of 10 percent for the residuals 
of fracture of the lateral malleolus of the left ankle and 
for a TDIU rating.  In motions to the Court, the parties (the 
veteran and the VA Secretary) requested that the Board 
decision be vacated and the case remanded for further action.  
A July 2004 Court order granted the motions, and the case was 
subsequently returned to the Board.

The purpose of the motions and Court order is for the Board 
to further address compliance with provisions of the VCAA.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
motions and Court order also direct that the veteran be 
provided with contemporaneous VA examinations.  Thus, the 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to the VCAA, VA has a duty to notify the veteran (1) 
of the evidence necessary to substantiate his claims; (2) of 
the information and evidence that he is responsible for 
providing; (3) of the evidence that VA will attempt to 
obtain; and (4) request that the veteran provide any evidence 
in his possession that pertains to his claims.  See 38 
U.S.C.A. §§ 5102, 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

By letters dated in January 2003, August 2003, and July 2004, 
the RO advised the veteran that it was developing for 
evidence in support of his claims for other conditions not 
relevant to the claims on appeal.  The veteran was advised of 
the enactment of the VCAA; however, these letters notified 
the veteran of the evidence necessary to establish 
entitlement to other claimed conditions, and did not 
specifically advise him of the information and evidence 
necessary to substantiate his claims for an evaluation in 
excess of 10 percent for the residuals of fracture of the 
lateral malleolus of the left ankle and for a TDIU rating.  

The Board has reviewed the claims folder and is unable to 
identify correspondence satisfying the duty to notify as 
stated above with respect to the issues currently on appeal.  
Consequently, and particularly in light of the fact that 
twice before the Court has vacated the Board's decision in 
this case, the case must be remanded for compliance with the 
VCAA.

Additionally, in view of the Court's orders and given the 
circumstances of the case, including the time that has 
elapsed since the last VA examination, it is the judgment of 
the Board that to meet the requirements of the Court order 
the Board must provide the veteran with additional VA 
examinations which address his claims for an increased rating 
for residuals of fracture of the lateral malleolus of the 
left ankle and for a TDIU rating.  38 U.S.C.A § 5103A; 38 
C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claims and the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The RO should furnish the veteran 
with a letter providing notification of 
the VCAA and the duties to notify and 
assist imposed thereby, specifically as 
regards the claims currently on appeal.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claims, and specific 
notice as to the type of evidence 
necessary to substantiate the claims.  To 
ensure that the duty to notify the 
claimant of what evidence will be 
obtained by whom is met, the letter 
should include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
outstanding medical records pertinent to 
the claims on appeal that are not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the 
veteran should be notified of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.


3.  The RO should arrange for a VA 
examination which addresses the current 
severity of the veteran's service-
connected residuals of fracture of the 
lateral malleolus of the left ankle.  
Pertinent information in the claims 
folder should be reviewed by the 
examiner.  Any necessary related studies 
found needed by the examiner should be 
done.  The examiner should describe all 
symptomatology due to the veteran's 
service-connected residuals of fracture 
of the lateral malleolus of the left 
ankle.

4.  The RO should arrange for a VA 
examination to determine the nature, 
extent, and severity of the veteran's 
service-connected disabilities and 
nonservice-connected disabilities.  The 
sole purpose of the examination is to 
determine whether the service-connected 
disabilities, standing alone, have caused 
the veteran's unemployability.  The 
claims folder or the pertinent medical 
records contained therein, and a copy of 
the Board's REMAND of this case, must be 
reviewed by the examiner in conjunction 
with his or her examination of the 
veteran.  All necessary tests should be 
performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings, and comment on the 
functional limitation, if any, caused by 
each of the veteran's disabilities.  The 
issue the examiner is asked to address is 
whether the veteran's service connected 
disabilities have caused his 
unemployment. 

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for an 
evaluation in excess of 10 percent for 
the residuals of fracture of the lateral 
malleolus of the left ankle and for a 
TDIU rating.

6.  If any benefits sought on appeal 
remain denied, the RO must furnish the 
veteran with a supplemental statement of 
the case (to include clear reasons and 
bases for its determinations), and afford 
him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

